In the

    United States Court of Appeals
                For the Seventh Circuit
No. 17‐1524

CITY OF CHICAGO,
                                                   Plaintiff‐Appellee,

EX REL. AARON M. ROSENBERG,


                                                 Plaintiff‐Appellant,

                                 v.


REDFLEX TRAFFIC SYSTEMS, INC. and
REDFLEX HOLDINGS, LTD.,
                                              Defendants‐Appellees.


        Appeal from the United States District Court for the 
          Northern District of Illinois, Eastern Division.
             No. 15‐cv‐08271— John J. Tharp, Judge. 



   ARGUED FEBRUARY 13, 2018 — DECIDED March 12, 2018
2                                                                No. 17‐1524

   Before SYKES and BARRETT, Circuit Judges, and GRIESBACH,
District Judge.*
    GRIESBACH, District Judge. In this classic case of chutzpah,
Aaron  Rosenberg,  a  former  employee  of  Redflex  Traffic
Systems, Inc. (RTSI), seeks a share of the proceeds his former
employer paid the City of Chicago to settle the case against it
arising  out  of  the  fraud  Rosenberg  helped  perpetrate.  In  a
thorough decision, the district judge concluded that Rosenberg
was neither the original source of the information on which the
action was based, nor was he a volunteer within the meaning
of  the  Chicago  false  claims  ordinance  that  authorized  the
action.  The  district  court  therefore  granted  the  defendants’
motion to  dismiss  Rosenberg’s claim  for  lack of jurisdiction
and  denied  Rosenberg’s  request  for  attorney’s  fees.
Compounding his audacity even more, Rosenberg appeals. We
now affirm.
                                I. Background
    RTSI,  a  Delaware  corporation  with  its  principal  place  of
business  in  Arizona,  produces  and  maintains  traffic  safety
systems for various governmental entities. Aaron Rosenberg,
a citizen of California, was RTSI’s Vice President of Sales and
Marketing  for  North  America.  In  2003,  RTSI  entered  into  a
contract with the City of Chicago to manage the City’s digital
automated  red  light  enforcement  program  (DARLEP).  John
Bills,  the  deputy‐commissioner  of  the  City’s  Department  of
Transportation at the time, was responsible for overseeing the



*
      Of the Eastern District of Wisconsin, sitting by designation.
No. 17‐1524                                                      3

City’s contract with RTSI. RTSI retained Martin O’Malley to be
its Chicago liaison for the contract.
    In March 2012, the Chicago Tribune began printing a series
of articles that inquired about the relationship between RTSI
and Bills. On March 13, 2012, the Tribune explained that the
City  sought  bids  to  replace  the  red‐light  cameras  with
automated speed cameras and that Resolute Consulting LLC,
a  consulting  firm  that  worked  closely  with  RTSI,  promoted
RTSI’s bid for the project. The article reported Bills, who had
supervised  RTSI’s  DARLEP  contract  with  the  City,  had
recently  retired  from  his  position  with  the  City  and  now
worked  for  Resolute  and  the  RTSI‐funded  Traffic  Safety
Coalition. 
     On  October  14,  2012,  the  Tribune  published  an  article
entitled “City red‐light camera vendor under scrutiny,” which
questioned  the  friendship  of  Bills  and  O’Malley.  Its
investigation revealed that Bills had ties to O’Malley before the
City  entered  into  the  DARLEP  contract  with  RTSI.  Though
RTSI claimed it was unaware of this relationship at the time it
hired O’Malley to be its Chicago liaison, the Tribune reported
it  obtained  a  copy  of  an  August  2010  letter  from  an  RTSI
executive to Redflex Holdings, Ltd. (RHL), RTSI’s Australian
parent company, which acknowledged Bills’ relationship with
O’Malley,  asserted  O’Malley’s  role  in  the  DARLEP  contract
with  the  City  was  unnecessary,  and  alleged  Rosenberg’s
expense report revealed RTSI had paid the tab for one of Bills’
stays at a luxury hotel in Phoenix, Arizona in 2010. The article
noted  RTSI  required  that  Rosenberg  attend  anti‐bribery
training but did not report the incident to the City’s Board of
Ethics. Three days later, the Tribune reported the City removed
4                                                   No. 17‐1524

RTSI’s bid for the new speed camera contract because it failed
to  report  Rosenberg’s  conduct  to  the  Board  of  Ethics.  It
revealed that the City Office of Inspector General (OIG) sought
to investigate the allegations related to the bribery scheme.
    On October 18, 2012, the OIG notified RTSI of the pending
investigation,  advised  RTSI  that  it  had  an  obligation  to
cooperate,  and  served  a  request  for  documents  on  the
company. RTSI subsequently hired the law firm Sidley Austin
to facilitate its own independent investigation into the bribery
allegations  and  to  assist  the  company  with  the  OIG
investigation. In the meantime, the Tribune continued to report
on the bribery scheme. It reiterated that the City had rejected
RTSI’s  bid  for  the  new  contract  because  it  was  a  “non‐
responsible bidder” and noted Bills was asked to resign from
his post on the Cook County Employee Appeals Board. The
Tribune  reported  Sidley  Austin  would  assist  RTSI  in
cooperating  with  the  OIG’s  investigation  and  conduct  an
internal investigation, and revealed RHL filed a report with the
Australian  Securities  Exchange  advising  that  it  would  take
appropriate actions to ensure its commitment to the highest
ethical standards. 
    On January 31, 2013, Sidley Austin attorney Scott Lassar
met with an OIG representative to provide information about
RTSI’s relationship with Bills which included RTSI’s findings
that RTSI paid for Bills’ and O’Malley’s hotel, airfare, and golf
expenses  seventeen  times;  that  Bills  initiated  the  bribery
scheme by offering to help RTSI secure the camera contract in
exchange  for  compensation;  that  Bills  suggested  RTSI  hire
O’Malley to serve as the liaison for the contract and facilitate
the payments from RTSI to Bills; that RTSI paid O’Malley over
No. 17‐1524                                                     5

$2,000,000 from 2003 to 2012; and that Network Electric was a
potential conduit for payments to Bills. 
    As part of the investigation, an OIG representative met with
Rosenberg, who was represented by counsel, on February 4,
2013. An attorney from Sidley Austin was also present. The
OIG advised Rosenberg that he had a duty to cooperate with
the investigation and that his statements would not be used
against him in  a criminal proceeding. During the  interview,
which lasted nearly a full day, Rosenberg described the bribery
scheme  between  RTSI  and  Bills.  He  revealed  the  travel  and
other benefits RTSI provided to Bills, O’Malley’s involvement
as a conduit for RTSI’s payments to Bills, the communications
within  RTSI  about  the  scheme,  and  upper  management’s
knowledge  of  the  scheme.  RTSI  terminated  Rosenberg’s
employment with the company on February 20, 2013.
    Four days after Rosenberg’s interview, the Chicago Tribune
reported the conclusions of RTSI’s investigation. It noted the
investigation revealed company executives courted Bills with
thousands of dollars in free trips to the Super Bowl and other
events  and  raised  questions  into  the  company’s  hiring  of
O’Malley. The Tribune revealed RTSI would lose its DARLEP
contract  with  the  City.  On  February  22,  2013,  the  Tribune
reported that RTSI terminated Rosenberg for his “dishonest
and  unethical  conduct”  and  filed  a  lawsuit  against  him  in
Maricopa County, Arizona, regarding the bribery scheme. In
a  March  2013  article,  the  Tribune  disclosed  that  RTSI’s
attorneys  acknowledged  that  it  was  “likely  true”  that  its
officials intended to bribe Bills. On March 4, 2013, the Tribune
noted RHL had filed a public summary of the investigation
with the Australian Securities Exchange. The Tribune reported
6                                                    No. 17‐1524

the  scheme  came  under  federal  criminal  investigation  in  a
March 16, 2013 article. Reports regarding the bribery scheme
continued into 2014.
     On April 15, 2014, Rosenberg filed this action against RTSI
under seal pursuant to the qui tam provision of the City’s False
Claims Ordinance (FCO), Chicago Municipal Code §§ 1‐22‐010
et seq., in the Circuit Court for Cook County. Rosenberg alleged
RTSI engaged in a bribery scheme and other illegal activities to
obtain a contract with the City related to its digital automated
red‐light camera enforcement program. The City subsequently
intervened in the action, and RTSI removed the case to federal
court, asserting diversity jurisdiction under 28 U.S.C. § 1332.
The City then amended the complaint to include allegations
against RHL and supplemented the FCO claim with additional
claims under the Chicago municipal code, Illinois statutes, and
common law. 
    On  February  16,  2016,  RTSI  and  RHL  moved  to  dismiss
Rosenberg as relator pursuant to Rule 12(b)(1) of the Federal
Rules of Civil Procedure. The court granted the motion and
dismissed  Rosenberg  as  relator.  The  City,  RTSI,  and  RHL
reached a settlement and moved to dismiss the lawsuit with
prejudice on February 6, 2017. Rosenberg filed a petition for an
award  of  a  relator’s  share  of  the  settlement  proceeds  and
attorney’s fees for his lawyer’s contributions to the case. The
district  court  denied  Rosenberg’s  petition.  Rosenberg  now
appeals both district court decisions.
                          II. Analysis
  We review the district court’s dismissal for lack of subject‐
matter jurisdiction de novo. Glaser v. Wound Care Consultants,
No. 17‐1524                                                            7

Inc., 570 F.3d 907, 912 (7th Cir. 2009) (citing Scott v. Trump Ind.,
Inc., 337 F.3d 939, 942 (7th Cir. 2003)); see also United States ex
rel. Absher v. Momence Meadows Nursing Ctr., Inc., 764 F.3d 699,
707  (7th  Cir.  2014)  (“We  review  de  novo  challenges  made
pursuant to the FCA’s bars.” (citing United States ex rel. Feingold
v. AdminaStar Fed., Inc., 324 F.3d 492, 494–95 (7th Cir. 2003))).
Yet,  we  review  findings  of  fact  considered  in  determining
jurisdiction  only  for  clear  error.  Absher,  764  F.3d  at  707
(citations omitted).
    The  City’s  FCO  is  an  anti‐fraud  ordinance  that  closely
mirrors  the  federal  False  Claims  Act  (FCA),  31  U.S.C.
§§ 3729 et  seq. Under the ordinance, a party that engages in
fraud  against  the  City  is  liable  for  civil  penalties  and  treble
damages.  Chi.  Mun.  Code  §  1‐21‐010.  An  action  may  be
brought on behalf of the City by either corporation counsel or
a  private  person,  a  relator,  through  the  FCO’s  qui  tam
provision. Id. § 1‐22‐030. The City may choose to intervene in
a qui tam action or allow the relator to proceed alone. If the
relator remains as a party, he is entitled to a percentage of any
proceeds  or  settlement  that  is  obtained.  Id.  In  addition,  the
ordinance provides that a person who is entitled to a share of
proceeds shall also receive reasonable attorney’s fees and costs.
Id. § 1‐22‐030(d)(3). The FCO contains a public disclosure bar
to suit, which states:
        No court shall have jurisdiction over an action
        under  this  section  based  upon  the  public
        disclosure  of  allegations  or  transactions  in  a
        criminal,  civil,  or  administrative  hearing,  in  a
        legislative, administrative, or Inspector General’s
        report, hearing audit, or investigation, or from
8                                                      No. 17‐1524

       the news media, unless the action is brought by
       the corporation counsel or the person bringing
       the  action  is  an  original  source  of  the
       information … .”
Id. § 1‐22‐030(f).
    Notwithstanding several amendments to the FCA in 2010,
the  district  court  here,  with  the  agreement  of  the  parties,
looked to federal case law construing the FCA in applying the
FCO. We do as well. Given the substantive similarity between
the  Illinois  False  Claims  Act  (IFCA),  740  Illinois  Compiled
Statutes 175/4, and the FCA, Illinois courts have relied upon
federal cases interpreting the FCA in construing the provisions
of the IFCA. See People ex rel. Schad, Diamond & Shedden, P.C. v.
My Pillow, Inc., 82 N.E.3d 627, 632 (Ill. App. Ct. 2017) (noting
that  in  construing  the  IFCA,  “Illinois  courts  have  relied  on
federal courts’ interpretation of the Federal False Claims Act
for guidance”). We are confident Illinois courts would likewise
look to federal FCA cases in interpreting the FCO. 
     In  federal  FCA  cases,  we  apply  a  three‐step  analysis  in
determining  whether  the  public  disclosure  bar  prevents  an
individual from acting as relator. See Cause of Action v. Chicago
Transit Auth., 815 F.3d 267, 274 (7th Cir. 2016) (citing Glaser, 570
F.3d at 913). First, the court examines whether the allegations
in  the  complaint  have  been  “publicly  disclosed”  before  the
relator filed the complaint. The court then determines whether
the relator’s lawsuit is “based upon” those publicly disclosed
allegations.  If  these  first  steps  are  satisfied,  the  public
disclosure bar applies unless the relator is an “original source”
of the information upon which the lawsuit is based. Id. The
No. 17‐1524                                                         9

relator bears the burden of proof at each step of the analysis.
Glaser, 570 F.3d at 913 (citations omitted).
   A. Public Disclosure
     The court first turns to whether the information contained
in  Rosenberg’s  complaint  was  publicly  disclosed.  Facts  are
publicly  disclosed  when  the  “critical  elements  exposing  a
transaction  as  fraudulent  are  placed  in  the  public  domain.”
Feingold, 324 F.3d at 495. Rosenberg’s argument assumes that
the court is to consider whether the information relating to the
bribery scheme had been publicly disclosed at the time of his
February 4, 2013 interview with the OIG. But that is not the
standard. Instead, the court must consider whether the facts
Rosenberg alleged in his complaint had been publicly disclosed
at  the  time  the  complaint  was  filed.  As  the  district  court
thoroughly demonstrated in a chart comparing the allegations
of  Rosenberg’s  complaint  with  the  publicly  disclosed
information, they were. 
    As early as October 2012, the Chicago Tribune published
articles  relating  to  the  bribery  scheme  and  the  relationship
between Redflex, Bills, and O’Malley. In particular, the Tribune
reported  on  October  14,  2012,  that  an  RTSI  executive  (not
Rosenberg)  had  alleged  two  years  earlier  that  there  was  an
improper  relationship  between  Bills  and  O’Malley;  that
O’Malley’s  role  as  liaison  between  RTSI  and  the  City  was
unnecessary;  that  Bills  began  working  for  the  RTSI‐funded
Traffic Safety Coalition after retiring from the City; and that
RTSI  had  paid  for  Bills’  stay  at  a  luxury  hotel  in  Phoenix,
Arizona. The Tribune also confirmed that the City’s OIG was
investigating any wrongdoing involving RTSI’s relationship
10                                                      No. 17‐1524

with Bills. In November 2012, the Tribune remarked that RTSI
hired  Sidley  Austin  to  assist  with  its  response  to  the  OIG’s
investigation  and  to  begin  its  own  internal  investigation.
Throughout  2013  and  2014,  the  Tribune  continued  to  run
articles on the investigation. The Tribune articles reported that
RHL  submitted  a  press  release  to  the  Australian  Securities
Exchange on March 4, 2013, which summarized the results of
its internal investigation; that RTSI terminated Rosenberg and
other  executives  based  on  that  investigation;  and  that  RTSI
filed  a  lawsuit  against  Rosenberg  in  Maricopa  County,
Arizona,  which  alleged  Rosenberg  made  inappropriate
payments on behalf of Redflex to employees or customers. In
short, the dozens of articles printed by the Tribune and RHL’s
March 2013 press release placed “critical elements exposing the
transaction as fraudulent” in the public domain. Id. There is no
doubt  that  by  April  15,  2014,  the  day  Rosenberg  filed  his
complaint, the bribery scheme had been publicly disclosed.
     B. Based Upon
   Though  the  information  contained  in  Rosenberg’s
complaint  was  publicly  disclosed,  he  may  avoid  the  public
disclosure  bar  if  his  action  is  not  “based  upon”  those
disclosures.  A  relator’s  complaint  “is  ‘based  upon’  publicly
disclosed allegations or transactions when the allegations in
the  relator’s  complaint  are  substantially  similar  to  publicly
disclosed allegations.” Glaser, 570 F.3d at 920. Importantly, the
question  is  not  whether  the  allegations  in  the  relator’s
complaint  depend  upon  or  are  derived  from  the  publicly
disclosed information. Id. at 914–15. Because he had “inside
knowledge” of the bribery, Rosenberg’s allegations likely were
not  either  dependent  upon  or  derived  from  the  public
No. 17‐1524                                                           11

disclosures. But that is no longer the test. Id. at 920, overruling
United States v. Bank of Farmington, 166 F.3d 853 (7th Cir. 1999),
and United States ex rel. Fowler v. Caremark RX, L.L.C., 496 F.3d
730 (7th Cir. 2007)).
    Under current law, a relator must “present ‘genuinely new
and  material  information’  beyond  what  has  been  publicly
disclosed.”  Cause  of  Action,  815  F.3d  at  281  (quoting  United
States  ex  rel.  Goldberg  v.  Rush  Univ.  Med.  Ctr.,  680  F.3d  933,
935–36 (7th Cir. 2012)). Rosenberg asserts his complaint adds
details  not  explicitly  contained  in  the  Tribune’s  articles.  But
these  details  alone  are  not  enough  to  establish  that  his
allegations  are  not  substantially  similar  to  the  publicly
disclosed  information.  After  all,  Rosenberg’s  complaint
describes the same bribery scheme involving Bills, O’Malley,
and  RTSI  that  was  publicly  disclosed  through  the  Tribune
articles  that  chronicled  the  events,  nature,  and  scope  of  the
scheme for nearly two years. The information that may have
been added in Rosenberg’s complaint is not “genuinely new or
material”  such  that  the  complaint  is  not  based  upon  the
publicly disclosed allegations. Goldberg, 680 F.3d at 936. It thus
follows that Rosenberg’s claim is barred unless he can show
that he is an “original source” of the information.
    C. Original Source
    Because the allegations contained in Rosenberg’s complaint
are substantially similar to the information already available in
the public domain at the time he filed the action, Rosenberg
may  act  as  relator  only  if  he  is  an  “original  source”  of  the
information. Glaser, 570 F.3d at 921. Under the FCO, an original
source  is  “an  individual  who  has  direct  and  independent
12                                                       No. 17‐1524

knowledge  of  the  information  on  which  the  allegations  are
based and has voluntarily provided the information to the city
before filing an action under this section which is based on the
information.” Chi. Mun. Code § 1‐22‐030(f). The parties do not
dispute that Rosenberg had direct knowledge of the scheme
through the nature of his employment with RTSI. Therefore,
we  need  only  address  whether  Rosenberg  “voluntarily
provided” the information.
    Although the FCO does not define the term “voluntarily,”
several  courts  have  addressed  this  issue  under  the  FCA.  In
United States ex rel. Barth v. Ridgedale Electric Inc., for instance,
an electrical worker and electrical workers’ union filed a qui
tam  action  on  behalf  of  the  United  States,  alleging  a  federal
contractor had violated the FCA by submitting false payroll
reports to the government for a federally funded construction
project. 44 F.3d 699, 701 (8th Cir. 1995). The Eighth Circuit held
that the district court properly dismissed the action for lack of
subject  matter  jurisdiction  because  the  Union  did  not  have
direct  knowledge  of  the  false  claims  and  the  worker’s
disclosure  was  not  voluntary.  The  court  held  that  the
disclosure by the worker, Barth, was not voluntary because he
only  produced  the  information  in  response  to  discussions
initiated by a federal investigator, even though he knew about
the fraudulent activities for more than two years. Id. at 704. The
court reasoned that finding Barth’s disclosure to be voluntary
would  ignore  the  Act’s  purpose,  “which  is  to  encourage
private  individuals  who  are  aware  of  fraud  against  the
government to bring such information forward at the earliest
possible  time  and  to  discourage  persons  with  relevant
information from remaining silent.” Id. Rewarding Barth now
No. 17‐1524                                                             13

“for merely complying with the government’s investigation,”
the court concluded, “is outside the intent of the Act.” Id.
     Similarly,  in  United  States  ex  rel.  Paranich  v.  Sorgnard,  the
Third Circuit held that the relator’s disclosure in response to a
subpoena  was  not  voluntary  because  information  “not
specifically compelled but nonetheless brought forward as a
result  of  the  government’s  pointed  contact  should  not  be
deemed  ‘voluntarily’  provided.”  396  F.3d  326,  341  (3d  Cir.
2005). The court acknowledged that “voluntariness” would be
undermined if it allowed “a relator to extract the benefit of a
qui tam action where his participation in the investigation was
precipitated by a subpoena and sustained by self‐interest, with
all indications suggesting that the relator would not have come
forward otherwise.” Id.
    Rosenberg asserts these cases are distinguishable from the
instant one because he was not legally compelled or obligated
to participate in the OIG investigation, submit to an interview,
or  provide  any  information  to  the  City.  He  also  argues  that
because the FCO is an Illinois municipal ordinance, the court
must consult the Illinois state appellate courts to determine its
meaning. Citing Kahr v. Markland, 543 N.E.2d 579, 582 (Ill. App.
Ct. 1989), in which the Appellate Court of Illinois defined the
term “voluntary” to mean “proceeding from the will or from
one’s  own  choice  or  consent,”  Rosenberg  argues  that  his
disclosure to the OIG falls within this definition.
   The definition  of “voluntary” in Kahr  has  no application
here. The meaning of a word differs according to the context in
which it is used. See Yates v. United States, 135 S. Ct. 1074, 1082
(2015) (“In law as in life, however, the same words, placed in
14                                                     No. 17‐1524

different  contexts,  sometimes  mean  different  things.”).  Kahr
dealt with a “voluntary transfer of possession” with respect to
“instruments,  documents  of  title,  chattel  paper  or  certified
securities” under the UCC, 543 N.E.2d at 582, a context entirely
different from the FCO. To apply that definition here would
ignore the clear purpose of the FCO, “which is to encourage
private  individuals  who  are  aware  of  fraud  against  the
government to bring such information forward at the earliest
possible  time  and  to  discourage  persons  with  relevant
information from remaining silent.” Barth, 44 F.3d at 704. To
accomplish  that  purpose,  “voluntary,”  as  used  in  the  FCO,
must  mean  something  more  than  the  absence  of  physical
coercion or immediate legal compulsion. 
    In  Glaser,  we  noted  that  the  voluntary  disclosure
requirement “is designed to reward those who come forward
with  useful  information  and  not  those  who  provide
information in response to a governmental inquiry.” 570 F.3d
at  917  (citing  Paranich,  396  F.3d  at  338–41).  The  latter  is
precisely what Rosenberg did here. Even though he was not
served with a subpoena, his disclosures to the OIG cannot be
deemed voluntary. As the district court found, his disclosures
were  motivated  purely  by  his  own  self‐interest.  The  OIG
requested  Rosenberg  submit  for  an  interview  and  provide
information in exchange for an express immunity agreement.
Having  read  the  writing  on  the  wall,  Rosenberg  divulged
information  about  the  bribery  scheme  in  which  he  was  an
active and essential participant for nearly ten years. Rosenberg
did  not  voluntarily  initiate  contact  with  the  OIG  and  only
provided  information  once  he  was  contacted  as  part  of  the
City’s investigation. To hold that Rosenberg’s disclosure was
No. 17‐1524                                                     15

voluntary simply because no formal legal process required his
cooperation  in  the  investigation  would  frustrate  the  FCO’s
essential goal of motivating true volunteers and transform the
ordinance into a vehicle for fraudsters to evade responsibility
while at the same time profiting further from their crimes. No
reasonable  reading  of  the  FCO  requires  such  a  result.
Rosenberg’s disclosures were not voluntary, and the district
court  correctly  concluded  Rosenberg  did  not  qualify  as  an
original source of the information.
   D. Entitlement to Proceeds and Attorney’s Fees
    Finally,  Rosenberg  asserts  that,  as  the  individual  who
brought the action, he is entitled to a portion of the settlement
proceeds as well as attorney’s fees and costs. The FCO’s award
provision reads: “If the city proceeds with an action brought by
a person under this section, such person shall … receive at least
15 percent but not more than 25 percent of the proceeds of the
action or settlement of the claim … .” Chi. Mun. Code § 1‐22‐
030(d)(1).
      


    But the language of the public disclosure bar is that “[n]o
court shall have jurisdiction” over an action to which the bar
applies. Id. § 1‐22‐030(f). In Rockwell Corp. v. United States, 549
U.S.  457  (2007),  the  Court  held  that  “an  action  originally
brought by a private person, which the Attorney General has
joined,  becomes  an  action  brought  by  the  Attorney  General
once  the  private  person  has  been  determined  to  lack  the
jurisdictional prerequisites for suit.” Id. at 478. Although the
16                                                    No. 17‐1524

language expressly barring jurisdiction was removed from the
FCA by the 2010 amendments, thereby calling into question
Rockwell’s holding that the public disclosure exception to the
FCA is jurisdictional, see Cause of Action, 815 F.3d at 271 n.5, the
FCO has not been similarly amended and thus its jurisdictional
bar remains. Applying Rockwell, then, it follows that because
the  City  intervened  in  the  action  and  Rosenberg  is
jurisdictionally barred from acting as relator under the public
disclosure bar, he is no longer considered the individual who
brought the action.
    Rosenberg  attempts  to  avoid  Rockwell  by  drawing  a
distinction  between  the  relator  as  a  party  and  the  “person
bringing  the  action.”  Rockwell  does  not  apply,  he  argues,
because he is seeking a share of the settlement and attorney’s
fees not as a relator but as the “person bringing the action.” We
agree  with  the  district  court  that  the  distinction  Rosenberg
attempts  to  draw  finds  no  support  either  in  the  holding  of
Rockwell or in logic. A relator in a qui tam action is the person
bringing the action, and to adopt Rosenberg’s interpretation of
the FCO would effectively read the public disclosure bar out of
the ordinance.
    Because  the  FCO  authorizes  the  district  court  to  award
Rosenberg fees and a portion of the recovery only if this is “an
action brought by” Rosenberg, his dismissal under the public
disclosure bar forecloses his claim to the benefits of the lawsuit.
The judgment of the district court is therefore AFFIRMED.